Title: From Thomas Jefferson to John Trumbull, 17 July 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris July 17. 1788.
          
          Your favor of the 11th. came to hand yesterday. With respect to the Vase it is not worth the trouble I have already given you. I will take it therefore as it is. Indeed I have ever found it dangerous to quit the road of experience. New essays generally fail: so I will leave to some body else to find out the manner of giving an elegant spout to that elegant machine.—I take the liberty of inclosing to you my letters to Stockdale, and of desiring you to pay him his balance of £13–12. Should you however have met with another carriage to be purchased, so as that this sum may not remain in your hands, be so good as to keep up the letters to him and write me back and I will immediately send another bill. It is for this reason I put his letters under cover to you, and open. It being the moment of post I am obliged to conclude only adding assurances of the esteem with which I am Dear Sir your friend & servt,
          
            Th: Jefferson
          
        